Hudgins, C. J.,
delivered the opinion of the court.
Pursuant to Code, § 56-338.1 et seq., Fawley Motor Lines, Incorporated, applied to the State Corporation Commission for an original certificate of convenience and necessity as a household goods carrier. By its order the Commission granted the certificate, but limited the holder to the transportation of household goods between *625Shenandoah county on the one hand, and all points in Virginia on the other hand. From this order Fawley Motor Lines, Incorporated, appealed.
The only issue presented is whether the State Corporation Commission has authority under the Household Goods Carriers Act, Code, §§ 56-338.1 through 56-338.18, to limit or restrict in an original certificate the transportation of household goods to, and from, a definite point within the State. This question was fully discussed and decided adversely to the holding of the Commission in McDaniel v. Commonwealth, (September 6, 1957), 199 Va. 287, 99 S. E. 2d 623, and Cook Transfer v. Commonwealth, 196 Va. 384, 83 S. E. 2d 733, to which decisions we adhere.
The order of the Commission is reversed and annulled, and the case remanded for the entry of such other necessary order, or orders, not in conflict with the views herein expressed.

Reversed and remanded.